ORDER

PER CURIAM.
Appellant, Lester Cobb, appeals from the judgment of Jefferson County Circuit Court denying his Rule 24.035 motion without an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm pursuant to Rule 84.16(b). A memorandum, solely for the use of the parties here involved, has been provided explaining the reasons for our decision.